IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WESTPORT HOLDINGS                       NOT FINAL UNTIL TIME EXPIRES TO
TAMPA, L.P.,                            FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioner,
                                        CASE NO. 1D15-2089
v.

STATE OF FLORIDA, EX REL.,
THE DEPARTMENT OF
FINANCIAL SERVICES OF THE
STATE OF FLORIDA,

      Respondent.

___________________________/


Opinion filed October 6, 2015.

Petition for Writ of Certiorari – Original Jurisdiction.

M. Stephen Turner and David K. Miller of Broad & Cassel, Tallahassee, for
Petitioner.

Timothy L. Newhall, Deputy Chief Attorney, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED.

LEWIS, MAKAR, and WINOKUR, JJ., CONCUR.